            Case 2:18-cv-02911-TJS Document 37 Filed 03/19/19 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CALVIN CAMPS,
                                                          Civ. Action No.: 2:18-cv-02911-TJS
                       Plaintiff,

             v.

 DOCTOR PAUL NOEL, Pennsylvania DOC
 Bureau of Healthcare Services, Chief of
 Clinical Services and DOCTOR BENJAMIN
 V. ROBINSON, Treating Physician at S.C.I.
 Chester, SHIRLEY LAWS-SMITH,
 Healthcare Administrator at SCI-Chester, and
 Any and All Other Unnamed Parties,

                      Defendants.



                             PLAINTIFF’S AMENDED COMPLAINT

       1.         Plaintiff Calvin Camps by and through his undersigned counsel respectfully

submits this Amended Complaint in the above-captioned matter.

                                    JURISDICTION AND VENUE

       2.         This Court has subject-matter jurisdiction this Amended Complaint pursuant to 42

U.S.C. § 1983 and 28 U.S.C. §§ 1331, 1343(a)(3).

       3.         Venue is proper in the United States District Court for the Eastern District of

Pennsylvania pursuant to 28 U.S.C. § 1391(b) because the defendants are subject to personal

jurisdiction within this Court, and a substantial part of the events that have given rise to this action

occurred within the Eastern District of Pennsylvania.
            Case 2:18-cv-02911-TJS Document 37 Filed 03/19/19 Page 2 of 6




                                             PARTIES

       4.      Plaintiff Calvin Camps is 63 years-old and is currently incarcerated at the

Pennsylvania State Correctional Institution (“SCI”) at Smithfield, which is operated by the

Pennsylvania Department of Corrections (“DOC”).

       5.      Defendant Dr. Paul Noel is the Chief of Clinical Services for the DOC’s Bureau of

Health Care Services and was so during all relevant time periods as it pertains to Mr. Camps.

Defendant Noel acted in his individual capacity in promulgating and enforcing a policy that

deprived Mr. Camps of necessary medical treatment. Defendant Noel also sits on the Hepatitis C

Treatment Committee that is responsible for evaluating and approving which individual prisoners

will receive the requisite Hepatitis C treatment that Mr. Camps needed and requested.

       6.      Defendant Shirley Laws-Smith is the Corrections Healthcare Administrator at SCI-

Chester and was, at all times relevant to this amended complaint, employed by the DOC.

       7.      Defendant Benjamin V. Robinson was the treating physician contracted by the DOC

at SCI-Chester during all times relevant to this amended complaint.

                                    STATEMENT OF FACTS

       8.      Hepatitis C (“HCV”) is a virus that infects cells of the liver. It is contagious, is

transmitted primarily through blood, and is a primary cause of liver cancer in the United States.

       9.      Many individuals infected with HCV will develop chronic Hepatitis C, which is the

inflammation of the liver and frequently leads to the development of cirrhosis. Cirrhosis is a form

of progressive fibrosis of the liver that impedes the liver to function properly and leads to several

other health risks, such as hepatic encephalopathy, portal hypertension, ascites, and jaundice.

       10.     One way to measure liver fibrosis is using the Metavir Scale, which scores hepatic

function and scarring on a five-point scale designated F0, F1, F2, F3, and F4. The latter marks



                                                 5
          Case 2:18-cv-02911-TJS Document 37 Filed 03/19/19 Page 3 of 6




full-scale cirrhosis, and F2 and F3 designations indicate a progression of liver scarring that is

approaching cirrhosis. See Chimenti v. Wetzel, Civ. A. No. 15-3333, 2018 WL 3388305, at *2

(E.D. Pa. July 12, 2018).

       11.     Pharmaceutical companies have developed drug therapy treatments that eliminate

HCV from almost all patients who receive the treatment. The DOC has access to these direct-

acting antiviral drugs (“DAADs”) and, upon information and belief, administers them to HCV-

positive individuals held within its prison system.

       12.     Beginning in November 2015, the DOC issued a new treatment protocol for HCV-

infected inmates to target the most high-risk patients for DAADs treatment, evaluating various

criteria such as symptoms, platelet count, and Metavir score (patients designated as F3 or F4).

       13.     When HCV is left untreated, the infected patient is likely to have the infection

progress along the Metavir Scale, approaching an F4 score indicating decompensated cirrhosis that

can lead to death.

       14.     Mr. Camps has been held for the past several years in prisons operated by the DOC,

including SCI Graterford, SCI Camp Hill, SCI Chester, and SCI Smithfield. Although his

diagnosis of HCV occurred approximately over a decade earlier and he continually requested

DAADs treatment at his last three institutions, Mr. Camps was repeatedly denied that treatment.

       15.     As early as December 15, 2015, the New Jersey Department of Corrections

determined that Mr. Camps tested positive for Hepatitis C genotype 1b, and accordingly he was a

candidate for HCV treatment. These medical records were and are still available for review by

Defendants as early as September 21, 2017.

       16.     In December 2015, Mr. Camps was recommended for a cholecystectomy due to his

HCV-positive status while previously held by the New Jersey Department of Corrections in an



                                                 6
          Case 2:18-cv-02911-TJS Document 37 Filed 03/19/19 Page 4 of 6




unrelated matter.     Despite this recommendation, determined necessary by the New Jersey

Department of Corrections, the DOC has yet to schedule this medical intervention or provide any

explanation as to why it is unnecessary. Indeed, the New Jersey Department of Corrections sent

Mr. Camps’ medical records to SCI-Chester as early as September 21, 2017.

       17.       In each aforementioned DOC institution where Mr. Camps was detained, he

requested HCV treatment by way of DAADs administration but was continually denied that

antiviral drug therapy. Mr. Camps also complained of several ailments that are indicative of

advanced Hepatitis C infection, including various body aches, diabetes, cardiopulmonary pain in

the chest, fatigue, and sleep deprivation.

       18.       Mr. Camps filed several grievances with the DOC for its continued refusal to

administer the DAADs antiviral drug therapy. Regardless, the DOC continued to deny his request

for treatment.

       19.       After his health worsened significantly as a result of his untreated Hepatitis C

infection, Mr. Camps finally was approved for DAADs treatment on December 17, 2018, years

after he first requested it and only after such treatment was Court-ordered in the Eastern District

of Pennsylvania as the direct result of a class action in which Mr. Camps was a member. See

Chimenti v. Wetzel, Civ. A. No. 15-3333, 2018 WL 3388305, at *2 (E.D. Pa. July 12, 2018)

(Padova, J.).

                                        CAUSE OF ACTION

                                                Count I

     42 U.S.C. § 1983: Deprivation of Medical Care in Violation of the Eighth Amendment

       20.       Mr. Camps re-alleges paragraphs 1–19 as stated fully herein.

       21.       Named Defendants share primary responsibility for the decisions not to treat

Mr. Camps for his well-documented Hepatitis C infection. They also disregarded his need for the

                                                 7
          Case 2:18-cv-02911-TJS Document 37 Filed 03/19/19 Page 5 of 6




previously recommended cholecystectomy by the New Jersey Department of Corrections’ medical

staff due to his HCV-positive status.

       22.     Defendants violated Mr. Camps’ clearly established right under the Eighth and

Fourteenth Amendments of the United States Constitution to be free from cruel and unusual

punishment when they continually refused to administer the available Hepatitis C treatment to him

after he repeatedly requested said treatment, all in violation of 42 U.S.C. § 1983.

       23.     Defendants’ knowing and intentional refusal to treat Mr. Camps, despite his

repeated requests and the indications in his medical records demonstrating that he needed

treatment, amounts to deliberate indifference in violation of the Eighth and Fourteenth

Amendments.

       24.     Defendants’ knowing and intentional deliberate indifference to Mr. Camps’

Hepatitis C infection, and the subsequent delay in administering treatment for it, has caused

Plaintiff further liver damage and other related health issues due to this unnecessary delay.

       25.     Because of Defendants’ deliberate indifference to Mr. Camps’ medical condition,

he has continued to endure prolonged pain and suffering in violation of the Eighth and Fourteenth

Amendments.

       26.     Wherefore, Mr. Camps respectfully requests $100,000.00 in damages as to all

defendants, as well as any such other and further relief deemed just and appropriate. Plaintiff

hereby demands a jury trial.




                                                 8
        Case 2:18-cv-02911-TJS Document 37 Filed 03/19/19 Page 6 of 6




DATED: March 18, 2019         /s/ Jonathan Aronchick
                             Jonathan Aronchick
                             Julie A. Busta
                             AKIN GUMP STRAUSS HAUER & FELD LLP
                             Two Commerce Square
                             2001 Market Street, Suite 4100
                             Philadelphia, PA 19103-7013
                             Telephone: 215-965-1200
                             Facsimile: 215-965-1210
                             jaronchick@akingump.com
                             jbusta@akingump.com

                             Attorneys for Plaintiff Calvin Camp




                                       9
